          Case 1:17-cr-00630-ER Document 332 Filed 11/02/20 Page 1 of 1




                                                                    October 29, 2020
By ECF and E-Mail
Honorable Edgardo Ramos
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:     United States v. Mark S. Scott, S10 17 Cr. 630(ER)
               Mark Scott Forfeiture Briefing Schedule


Dear Judge Ramos:

         We write on behalf of our client, Mr. Scott, to respectfully request a two-week extension
to the remaining forfeiture briefing schedule. As previously noted to the Court, the parties are
continuing to negotiate issues relating to forfeiture in order to potentially narrow disputed
matters that will be presented to the Court. As Government counsel is currently preparing for
trial, this additional time is necessary to permit these discussions to continue.

        Under the proposed reschedule, Mr. Scott’s response to the Government’s submission
will be due by November 16, 2020, and the Government’s reply will be due by November 30,
2020. The Government consents to this request.


                                                             Respectfully Submitted,
The revised briefing schedule is hereby approved.
                                                             /s Arlo Devlin-Brown
SO ORDERED.                                                  Arlo Devlin-Brown

                                                             David M. Garvin
                                                             200 South Biscayne Boulevard
                                                             Suite 3150
                         11/2/2020                           Miami, FL 33131
                                                             (305) 371-8101
